DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 4 and 15 are objected to because of the following informalities:  
Claim 3 Ln 3, please amend to --thereby [[allowing]] providing--.
Claim 4 Ln 5, please amend to --thereby [[allowing]] providing--.
Claim 15 Ln 2, please amend to --[[a]] the hydraulic actuator--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 Ln 2 cites the limitation "a hydraulic accumulator”.  It is unclear if this accumulator is the same as or in addition to the accumulator stated in claim 1 line 40-41.  Therefore, the scope of the claim is indeterminate.  For examination, the limitation was interpreted as --[[a]] the hydraulic accumulator--.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13, 15-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Quick; Merle A. US 4168800 A, hereinafter Quick, in view of Marking; John US 9616728 B2, hereinafter Marking.  Quick and Marking are considered analogous art to the claimed invention because the references are from the same field of endeavor as the claimed invention (suspension dampers); or the reference is reasonably pertinent to the problem faced by the inventor.  MPEP2141.01(a) I.
Regarding claim 1, Quick discloses (Fig. 1-4) a hydraulic actuator (22) comprising: 
a barrel (24) comprising a closed axial cap end (26) and an open axial head end (28); 
a plunger piston (46) comprising a first axial end (48) and a second axial end (62); 
a loose piston (70) having a first axial surface (depicted bottom surface) and a second axial surface (depicted top surface), 
wherein the plunger piston is being arranged in an interior of the barrel at the open axial head end thereof in such a way that the first axial end of the plunger piston is arranged within the interior of the barrel and in such a way that the second axial end of the plunger piston extends axially out of the open axial head end of the barrel (depicted as such in Fig. 2, 3), 
wherein the plunger piston at the first axial end thereof comprises a piston end element (48) having a first surface (bottom surface as depicted) pointing towards the closed axial cap end of the barrel and a second surface (top surface as depicted) pointing towards the open head end of the barrel, 
wherein the piston end element has dimensions in a direction perpendicular to an axial direction of the plunger piston which corresponds to an internal dimension, in a same direction, of the barrel (as depicted the outer diameter of (62) corresponds with the inner diameter of (24)), 
wherein the loose piston is arranged within the interior of the barrel between the closed axial cap end of the barrel and the first surface of the piston end element (depicted as such in Fig. 2, 3), thereby defining a first compartment (36) and a second compartment (compartment depicted between (70) and (48)) in the interior of the barrel, 
wherein the first compartment is confined between the axial cap end of the barrel and the first axial surface of the loose piston (depicted as such in Fig. 2, 3), and 
wherein the second compartment is confined between the second axial surface of the loose piston and the first surface of the piston end element (depicted as such in Fig. 2, 3), 
wherein the interior of the barrel comprises a third compartment (52) confined between the second surface of the piston end element and the open axial head end of the barrel (depicted as such in Fig. 2, 3), 
wherein the barrel at the axial cap end thereof comprises a first opening (38) for providing a hydraulic pressure into the first compartment of the interior of the barrel (Col 3 Ln 45-56), 
wherein the hydraulic actuator comprises a second opening (54) for providing a hydraulic pressure into the second compartment or into the third compartment of the interior of the barrel (Col 3 Ln 57-Col 4 Ln 6), 
wherein the hydraulic actuator is configured in such a way that the second compartment of the interior of the barrel is being in fluid connection with the third compartment of the interior of the barrel (via passages (92, 94)).
Quick fails to explicitly state that the actuator further comprises a hydraulic accumulator in fluid connection with the second compartment or the third compartment of the interior of the barrel.
Marking discloses (Fig. 1) a hydraulic actuator (100) comprising: 
a barrel (102) comprising a closed axial cap end (108) and an open axial head end (depicted left end); 
a plunger piston (107) comprising a first axial end (depicted right end) and a second axial end (depicted left end); 
wherein the loose piston is arranged within the interior of the barrel between the closed axial cap end of the barrel and the first surface of the piston end element (depicted as such in Fig. 2, 3), thereby defining
a first compartment (104) defined between the closed axial cap end of the barrel and the piston and a third compartment (103) confined between a second surface of the piston end element (depicted left surface of (105)) and the open axial head end of the barrel (depicted as such in Fig. 1),
wherein the actuator further comprises a hydraulic accumulator (125) in fluid connection with the second compartment or the third compartment of the interior of the barrel (Col 3 Ln 24-37) for the purpose of receiving and supplying damping fluid as the piston rod (107) moves in and out of the cylinder (102).
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to modify Quick, by providing a hydraulic accumulator in fluid connection with the second compartment or the third compartment, as taught by Marking, for the purpose of receiving and supplying damping fluid as the piston rod (plunger piston) moves in and out of the cylinder.
Regarding claim 2, Quick discloses (Fig. 4) the plunger piston (46) comprises a cylindrical element between the second surface of the piston end element (48) and the second axial end thereof, wherein a dimension of the cylindrical element in a direction perpendicular to an axial direction of the plunger piston is smaller than a dimension, in the same direction, of the piston end element (as depicted, (46) is depicted as having a smaller diameter than (48)).
Regarding claim 3, Quick discloses (Fig. 1-4) the second opening (54) is arranged at an axial head end (28) of the barrel, thereby allowing providing a hydraulic pressure into the third compartment (52) of the interior of the barrel.
Regarding claim 4, Quick discloses (Fig. 1-4) the second opening (54) is arranged at the second axial end (28) of the plunger piston and wherein the plunger piston (46) is provided with a channel (92, 94) connecting the second opening with the first surface of the piston end element (depicted bottom surface of (48)), thereby allowing providing a hydraulic pressure into the second compartment of the interior of the barrel via the plunger piston (Col 4 Ln 62 - Col 5 Ln 11).
Regarding claim 5, Quick discloses (Fig. 1-4) a first connector (40) for connecting a hydraulic hose (42), wherein the first connector is arranged in the first opening (38), thereby allowing application of a first hydraulic pressure into the first compartment (36) of the interior of the barrel; or further comprising a second connector (56) for connecting a hydraulic hose (58), wherein the second connector is being arranged in the second opening (54), thereby allowing application of a second hydraulic pressure into the second compartment and/or the third compartment (52) of the interior of the barrel.
Regarding claim 6, Quick discloses (Fig. 1-4) the open axial head end (28) of the barrel comprises one or more seals (50), sealing the space between the barrel and the plunger piston (Col 3 Ln 62-65).
Regarding claim 7, Quick discloses (Fig. 1-4) the first axial end (48) of the plunger piston (46) is provided with one or more guides (78), guiding its displacement along the interior surface of the barrel (Col 4 Ln 47-49, or the outer circumferential surface of (48)).
Regarding claim 8, Quick discloses (Fig. 1-4) the loose piston (70) is configured in a way, inter alia by adaptation of its dimensions, so as to ensure that there is no fluid connection between the first compartment (36) and the second compartment (compartment depicted between (70) and (48)) of the interior of the interior of the barrel (further ensured by seal (74)).
Regarding claim 9, Marking discloses (Fig. 1) the hydraulic accumulator (125) is spring loaded or loaded via compressed gas (Col 3 Ln 29-31).
Regarding claim 10, Marking discloses (Fig. 1-4) the hydraulic accumulator (125) is in fluid connection with the second compartment or the third compartment (103) of the interior of the barrel (102) via the second opening for hydraulic pressure (Col 3 Ln 27-29).
Regarding claim 11, Quick discloses (Fig. 1-4) the fluid connection (92, 94) between the second compartment (compartment depicted between (70) and (48)) and the third compartment (52) of the interior of the barrel is provided by one or more channels (92) arranged at the piston end element (48); such as in the form of channels extending between the first surface of the piston end element and a cylindrical surface of the plunger piston; or in the form of channels being arranged at a circumference of the piston end element, and connecting the second compartment with the third compartment (Col 4 Ln 62 - Col 5 Ln 11).
Regarding claim 12, Quick discloses (Fig. 1-4) an area of a projection of the first surface (depicted bottom surface of (48)) of the piston end element (48) onto a plane perpendicular to an axial direction of the plunger piston (46) is greater than an area of a projection of the second surface (depicted top surface of (48)) of the piston end element onto the same plane (as depicted, due to the interface of (46) with (48), the first surface area is greater than the second surface area).
Regarding claim 13, Quick discloses (Fig. 1-4) the actuator, at its two opposite axial ends, comprises a connector (62, 34) for fixing the actuator, at the two opposite axial ends thereof, to two different entities (16, 12).
Regarding claim 15, Quick discloses (Fig. 1-4) the hydraulic actuator according to claim 1; a hydraulic pump; a reservoir of hydraulic liquid; one or more hydraulic valves; and a plurality of hydraulic hoses (Col 4 Ln 28-34).
Regarding claim 16, Marking discloses (Fig. 1) the hydraulic accumulator (125) being in fluid connection with the second compartment or the third compartment (103) of the interior of the barrel (102) of the hydraulic actuator (Col 3 Ln 24-37); 
Quick discloses (Fig. 1-4) wherein the hydraulic actuator (22), the hydraulic pump, the reservoir of hydraulic liquid, and the one or more hydraulic valves are connected with hydraulic hoses in a way (Col 4 Ln 28-34) that allows: 
i) dynamically applying a hydraulic pressure to the first compartment of the barrel, thereby displacing the loose piston up against the first surface of the piston end element and subsequently effecting an expansion of the plunger piston relative to the barrel (depicted as such in Fig. 2, Col 4 Ln 34-46); 
ii) dynamically applying a hydraulic pressure to the second compartment or the third compartment of the barrel, thereby allowing hydraulic fluid to flow from the third compartment into the second compartment of the interior of the barrel; or thereby allowing hydraulic fluid to flow from the second compartment into the third compartment of the interior of the barrel; thereby displacing the loose piston towards the axial cap end of the barrel; and thereby effecting an expansion of the plunger piston, relative to the barrel (depicted as such in Fig. 3, Col 4 Ln 34-46), 
iii) upholding a static hydraulic pressure in the second compartment or the third compartment of the barrel and thereby, by virtue of the hydraulic accumulator, providing a force to the plunger piston, in an axial direction out of the barrel, (Col 5 Ln 13-30).
Regarding claim 17, Quick discloses (Fig. 1-4) an apparatus (10) comprising a stationary part (12) and a movable part (16), wherein the movable part is mechanically connected to the stationary part via a suspension (22); wherein the suspension comprises the actuator (22) according to claim 1; wherein one axial end of the actuator is connected to the stationary part (bottom end as depicted in Fig. 1) of the apparatus; and wherein an opposite axial part of the actuator is connected to the moveable part (top end as depicted in Fig. 1) of the apparatus.
Regarding claim 19, Quick discloses (Fig. 1-4) the stationary part and the movable part are configured, in relation to each other, in such a way that an expansion of the hydraulic actuator corresponds to a lift, against the action of gravity, of the movable part in relation to the stationary part (as depicted, when (22) is expanded, it results in a lift of (16)).
Regarding claim 20, Quick discloses (Fig. 1-4) the apparatus comprises a working unit (18) which is mechanically connected to the movable part (16).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quick, in view of Marking, in further view of PELLAZZA EP 1113110 A1.  Pellazza is considered analogous art to the claimed invention because the reference is from the same field of endeavor as the claimed invention (suspension dampers); or the reference is reasonably pertinent to the problem faced by the inventor.  MPEP2141.01(a) I.
Regarding claim 21, the modified device of Quick/Marking discloses the claimed invention substantially as claimed, as set forth above for Claim 17 except fails to explicitly state that the apparatus is selected from the group comprising snow ploughs to be suspended at the front of a truck; and windrowers, and windrow inverters, (instead Quick discloses the apparatus is some form of agricultural machine, exemplified as a crop sprayer (Col 2 Ln 59-68)).
Pellazza discloses an apparatus (snowplow, Abstract) comprising a stationary part (“vehicle”) and a movable part (2), wherein the movable part is mechanically connected to the stationary part via a suspension (4); wherein the suspension comprises an actuator (4) according to claim 1 (actuator (4), pump (24), valve (22), reservoir (26)); wherein one axial end of the actuator is connected to the stationary part (right end as depicted in Fig. 1) of the apparatus; and wherein an opposite axial part of the actuator is connected to the moveable part (left end as depicted in Fig. 1) of the apparatus.
It would have been obvious to one of ordinary skill in the art to use the suspension of the modified device of Quick/Marking in the device of Pellazza to varying the blade/sprayer/movable part with respect to the ground as taught by the suspension of the modified device of Quick/Marking as using a variable height hydraulic suspension in a snowplow known technique in accordance with MPEP 2143 KSR rationale (C).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH BOMBERG can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
	/MATTHEW WIBLIN/            Examiner, Art Unit 3745                                                                                                                                                                                            

	/MICHAEL LESLIE/
           Primary Examiner, Art Unit 3745